Title: From Thomas Jefferson to William H. Cabell, 9 August 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                     
                            Monticello Aug. 9. 07.
                        
                        In my letter of the 7th. I informed you that on consultation at Washington it had been concluded best to
                            commit the whole business of flags to Capt Decatur. I now find that I had not recollected our conclusion correctly, and
                            that it had been understood that the commanding officers, by land & water should have equal authority to license the
                            sending & recieving flags: which is not only proper, but the more satisfactory, as I learn by the papers that mr
                            Newton, of Congress is the commanding Major. will you be so good as to have him furnished with a copy of my letter (with a
                            correction of the error) that he & Capt Decatur may govern themselves by the same rules. I salute you with great esteem
                            & respect.
                        
                            Th: Jefferson
                     
                        
                    